UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WILBERT KITSON ANDREW TURNER,                                :
                                              Plaintiff,      :
                                                              :    19 Civ. 412 (LGS)
                            -against-                         :
                                                              :         ORDER
 NAPHCARE, ET AL.,                                            :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pro se Plaintiff mailed a letter to the Court, dated March 26, 2020, alleging

that Defendant Dr. Robert Beaudouin changed or terminated certain medication in retaliation for

Plaintiff’s claims against Federal Bureau of Prison officials and NaphCare, Inc. s/h/a

NAPHCARE, arising from the alleged inadequate medical care he has received while detained at

the Metropolitan Corrections Center, New York. It is hereby

        ORDERED that Plaintiff’s letter, attached hereto, shall be construed as an application for

preliminary injunction. Plaintiff’s medical records, which were attached to the application, will

be filed separately under seal and shall be treated as confidential material. It is further

        ORDERED that Defendant Beaudouin shall file a response to Plaintiff’s application by

Monday, April 20, 2020. Defendant’s counsel is granted permission to file under seal any

medical records relevant to the response.

        Defendant Beaudouin is respectfully directed to mail a copy of this Order to Plaintiff and

file proof of mailing by Wednesday, April 8, 2020.



Dated: April 6, 2020
       New York, New York
